UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED APRIL 30, 2017 Commission file number 000-55369 ADAIAH DISTRIBUTION INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Poruka iela 3 Madona LV-4801 Latvia (Address of principal executive offices, including zip code.) (775)375-5240 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 141,000 shares as of June 14, 2017 ITEM 1. FINANCIAL STATEMENTS ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Six Months Ended April 30, Year Ended October 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Inventory - - $ $ FIXED ASSETS Furniture & Equipment Accumulated Depreciation - F&E ) ) Sewing Shop Accumulated Depreciation - Sewing Shop ) ) $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accounts Payable - - Product Paid - Pending Shipment - - Deferred Tax Liability - - Loan Payable - Related Party TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY Common stock: authorized 75,000,000; $0.001 par value; 141,000 shares issued and outstanding at April 30, 2017 and October 31, 2016 Additional Paid in Capital Profit (loss) accumulated during the development stage ) ) Total Stockholders' Equity $ $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 2 ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS From Inception Three Months Ended April 30, Three Months Ended April 30, Six Months Ended April 30, Six Months Ended April 30, (September 12, 2013) to April 30, REVENUES Sales: Merchandise Sales $ Total Income Cost of Goods Sold: Pillow Purchases Sales Commission - Total Cost of Goods Sold $ Gross Profit Operating Expenses: General and administrative $ Total Expenses Income Before Income Tax $ ) $ ) $ ) $ ) $ ) Interest Income - 7 Net Income for Period ) Net gain (loss) per share: Basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements 3 ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) From inception Six Months Ended April 30, Six Months Ended April 30, (September 12, 2013) to April 30, Operating activities: Net Income $ ) $ ) $ ) Adjustment to reconcile net loss to net cash provided by operations: - Changes in assets and liabilities: Increase (decrease) in Inventory - - - Increase (decrease) in Accounts Payable - - - Increase (decrease) in Pending Shipment - - - Increase (decrease) in Deferred Tax Liability - - - Net cash used by operating activities ) ) ) Financing activities: Proceeds from issuance of common stock - - Due to related party - - Net cash provided by financing activities - - Investing activities: Furniture & Equipment - - ) Increase (decrease) Accum Depr - F&E Sewing Shop - - ) Increase (decrease) in Accum Depr - Sewing Shop Net cash provided by investing activities ) Net increase in cash (1
